UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1779


In Re:   FRANCIS H. GEORGE,

                Petitioner.




         On Petition for Writ of Mandamus.    (5:10-cv-00336)


Submitted:   August 5, 2010                 Decided:   August 12, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Francis H. George, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Francis H. George petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

habeas corpus petition, filed pursuant to 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010).                   He seeks an order from this court

directing the district court to act.                      We find under the facts

before      us    that   the    alleged      delay   does    not   warrant   mandamus

relief. *        Therefore, although we deny the petition for writ of

mandamus, we grant leave to proceed in forma pauperis, and deny

the   pending       motion      in   this    court   to   expedite    as   moot.      We

dispense         with    oral    argument      because      the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




      *
       In his mandamus petition George recites that several
motions for preliminary relief have not yet been addressed by
the district court. In light of George’s imminent release date,
we expect the district court to give prompt consideration to
these motions.




                                              2